— Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice; this court holding that the provision contained in the order, requiring any later motion to be made before the same justice, is improper. All concur, except Van Kirk, P. J., and Hinman, J., who vote that the part of the order reducing the alimony should be affirmed, without prejudice to later application for modification of the amount of alimony at any Special Term and not before any particular justice.